Rivera v State of New York (2018 NY Slip Op 04210)





Rivera v State of New York


2018 NY Slip Op 04210


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


697 CA 17-01986

[*1]JOSE RIVERA, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 120113.) (APPEAL NO. 1.) 


GOLDBERGER & DUBIN, P.C., NEW YORK CITY (STACEY VAN MALDEN OF COUNSEL), FOR CLAIMANT-APPELLANT. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (PATRICK A. WOODS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Judith A. Hard, J.), entered February 19, 2016. The order, among other things, granted the motion of defendant for leave to amend its answer. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Architectural Bldrs. v Pollard , 267 AD2d 704, 705 [3d Dept 1999]; see also  CPLR 5501 [a] [1]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court